        Case 1:20-cv-03368-WMR Document 7 Filed 11/23/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

Cheryl Estrada,                        )
                                       )
       Plaintiff,                      ) Civil Action File No.:
                                       ) 1:20-cv-03368-WMR-CCB
v.                                     )
                                       )
Receivable Solutions, Inc.,            )
                                       )
       Defendant.                      )

                    NOTICE OF VOLUNTARY DISMISSAL

      Plaintiff, Cheryl Estrada, by and through undersigned counsel, hereby

dismisses this action against Defendant with prejudice pursuant to FED. R. CIV. P.

41(a)(1)(A)(i).

      Respectfully submitted this 23rd day of November, 2020.

                                            BERRY & ASSOCIATES

                                            /s/ Matthew T. Berry
                                            Matthew T. Berry
                                            Georgia Bar No.: 055663
                                            mberry@mattberry.com
                                            Telephone: (404) 235-3334

                                            2751 Buford Highway, Suite 600
                                            Atlanta, GA 30324
                                            Counsel for Plaintiff



                                        1
        Case 1:20-cv-03368-WMR Document 7 Filed 11/23/20 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that on November 23, 2020, I caused the electronic filing of
the foregoing document to be filed with the Clerk of the Court using the CM/ECF
system, which will automatically send e-mail notifications of such filing to all
attorneys of record that have appeared in this case. I also served a copy of the
foregoing document on Defendant, via First-Class Mail, with adequate postage
affixed thereto and addressed as follows:
                                LaDonna Bohling
                              800 Dutch Square Blvd
                                    Suite 100
                               Columbia, SC 29210

                                                BERRY & ASSOCIATES

                                                /s/ Matthew T. Berry
                                                Matthew T. Berry
                                                Georgia Bar No.: 055663

                                                2751 Buford Highway, Suite 600
                                                Atlanta, GA 30324
                                                Counsel for Plaintiff




                                            2
